DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
1.	Claims 1-28 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on February 13, 2019 and October 30, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-28 of U.S. Patent No. 8,425,478. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-28 contain the additional limitations of a dressing for applying reduced pressure at a tissue site, said dressing comprising: a dressing material which comprises: a manifold for distributing reduced pressure, the manifold being a hydrophobic layer, and a distribution manifold adjacent the second absorbent layer, the distribution manifold adapted to distribute reduced pressure; and a drape covering at least a portion of the dressing material, and is thus more specific, in effect making the invention of patented claims 1-28 a "species" of the "generic" invention of instant claims 1-28. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

6.	Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-32 of U.S. Patent No. 10,245,186. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-32 contain the additional limitations of a dressing for applying reduced pressure at a tissue site, said dressing comprising: a manifold adapted to be positioned at the tissue site, the manifold being fluid permeable and substantially hydrophobic, the manifold further adapted to separate liquid from the tissue interface layer and to migrate the liquid radially outward toward edges of the manifold such that the liquid is uniformly distributed across the manifold, the tissue-interface layer adapted to be positioned between the tissue site and the manifold, and a foam distribution manifold adjacent the second absorbent layer, and is thus more specific, in effect making the invention of patented claims 1-32 a "species" of the "generic" invention of instant claims 1-28. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Objections
7.	Claim 12 is objected to because of the following informalities:  
	In line 2 of claim 12, it appears that the word “course” should be corrected to --coarse--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “coarse” in claim 12 is a relative term which renders the claim indefinite. The term “coarse” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, for the purposes of examination, if the prior art layer has an uneven or non-flat surface, then that surface will be considered “coarse.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


9.	Claim(s) 1, 11, 13, 14, 20 and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ambrosio et al. (US PGPUB 2007/0185426).

10.	With regard to claims 1 and 23, Ambrosio discloses a dressing material (biocompatible wound or tissue dressing, or reduced pressure delivery apparatus, 213; Fig. 2; abstract) for treating a tissue site (221; [0050]), the dressing material (213) comprising a tissue-interface layer (tissue contact layer, 223) configured to permit a passage of a liquid from the tissue site ([0051]), the tissue-interface layer being formed of a hydrophobic material ([0054]; 223 disclosed as being formed of polylactic acid, a well-known strongly hydrophobic material), and a first absorbent layer (hydrogel forming release layer, 225) 
	With further regard to claim 23, Ambrosio discloses a system (reduced pressure delivery system, 211; Fig. 2) for applying a reduced pressure at a tissue site (221; abstract; [0050]), the system (211) comprising a reduced-pressure source (219) for supplying reduced pressure; a reduced-pressure delivery conduit (reduced pressure delivery tube, 217) for transferring reduced pressure; and the dressing material (213) for delivering reduced pressure at the tissue site (221) and receiving a liquid from the tissue site (221; [0050-0051]); wherein the reduced-pressure delivery conduit (217) fluidly couples the reduced-pressure source (219) and the dressing material (213; via tubing connector, 220).

11.	With regard to claims 11, 13 and 14, Ambrosio discloses that the hydrophobic material of the tissue-interface layer (223) is a non-absorbent material fully capable of being stretched (materials listed in [0054], such as non-absorbent PLA), and that the hydrophobic material of the tissue-interface layer (223) is configured as a scaffold on a tissue-facing side (Fig. 2) to support new cell-growth ([0054-0056]).

12.	With regard to claim 20, Ambrosio discloses that at least a portion of the dressing material (223, 225, 227) is configured to be covered by a drape (membrane, 224; Fig. 2; [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

13.	Claims 2-6, 8-10, 15, 21-22, 24-26 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ambrosio.

14.	With regard to claims 2 and 24, Ambrosio discloses that the dressing material (213) further comprises a second layer (third manifold layer, 227) configured to absorb the liquid from the tissue site (221) via the first absorbent layer (225; [0053]; [0034]).
	While Ambrosio discloses that the second layer (227) being formed of an open-cell foam or porous tissue collection ([0066-0067]; [0034]) which is fully capable of absorption and would have hindered functionality if the material of the second absorbent layer (227) were not hydrophilic, Ambrosio fails to explicitly disclose that the second layer (227) is absorbent and formed of a second hydrophilic material.
	However, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the second layer disclosed by Ambrosio to be formed of a hydrophilic material, in 

15.	With regard to claims 3, 8, 25 and 26, while Ambrosio discloses that the first hydrophilic material (of 225) is inherently more hydrophilic ([0060]; [0063-0065]) than the second hydrophilic material (of 227, which is merely disclosed as an inherently hydrophilic open-cell foam; [0034]; [0066]), Ambrosio fails to explicitly disclose that the first absorbent layer is more hydrophilic and configured to absorb liquid from the tissue site at a faster rate than the second absorbent layer.
	However, it would have been obvious to one having ordinary skill in the art prior to the invention being made to specify that the first absorbent layer material disclosed by Ambrosio is more hydrophilic, with a higher fluid absorption rate, than the second absorbent layer material, in order to assist in wicking of wound exudate through the tissue-interface layer and away from the tissue site to avoid maceration of the skin at the tissue site.  Additionally, in view of paragraphs [0061] and [0075] of Ambrosio, one having ordinary skill in the art would be motivated to utilize a more hydrophilic first absorbent layer in order to provide quick hydration/expansion of the hydrogel-forming first absorbent layer which will release the second absorbent layer as it dissolves following absorption of fluid. Further, in paragraph [0066], Ambrosio notes that the cells and flow channels of the second absorbent layer may be uniform in shape and size, or may include patterned or random variations in shape and size, resulting in variations in the plurality of flow channels, and such characteristics can be used to alter the flow characteristics of fluid through the cellular material - providing one having ordinary skill in the art with motivation to experiment with different shape/size flow channels to tailor the flow characteristics of the dressing material to its desired purpose.

16.	With regard to claims 4-6, 10 and 28, Ambrosio discloses that either the first absorbent layer (225) and second absorbent layer (227) can be constructed from: the same material (PVA), wherein a thickness and surface area of the second absorbent layer (227) is greater than a thickness and surface area 

17.	With regard to claims 9 and 15, while Ambrosio discloses that the thickness and surface area of the hydrophobic material of the tissue-interface layer (223) may vary depending on the size of the tissue site to be treated ([0056]), the thickness and surface area dimensions of the first absorbent layer (225) may vary depending on the size of the tissue site to be treated ([0065]; while typically less than 223, this is not required), and that the thickness and surface area dimensions of the second absorbent layer (227) may also vary depending on the size of the tissue site to be treated ([0068]), Ambrosio fails to explicitly disclose that a surface area of the first absorbent layer is greater than the surface area of the second absorbent layer, and that a thickness of the hydrophobic material of the tissue-interface layer is less than a thickness of the first absorbent layer. 
	However, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the first absorbent layer disclosed by Ambrosio to have a greater surface area than that of the second absorbent layer, in order to treat irregular shaped wounds such as pocket or tunneling wounds, as suggested by Ambrosio in paragraphs [0056], [0065] and [0068].  Additionally, one having ordinary skill in the art might look to utilize a thicker tissue-interface layer in treating a highly exuding wound, so that wound exudate is held further from the patient’s skin to prevent maceration.

18.	With regard to claims 21-22, Ambrosio further discloses a distribution manifold (220) adapted to be positioned adjacent a non-tissue-facing side of the second absorbent layer (227; Fig. 2) and configured to distribute a reduced pressure uniformly across an entire surface of the second absorbent layer (227; [0050]); and a hydrophobic filter (hydrophobic membrane filter; [0041]) adapted to be positioned adjacent a non-tissue facing side of the distribution manifold (220) and configured to prevent a .

19.	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ambrosio, as applied to claim 2 above, in view of Qin et al. (US PGPUB 2004/0243041).

20.	With regard to claim 7, Ambrosio is silent in regard to the second hydrophilic material being more hydrophilic than the first hydrophilic material.
	However, Qin discloses a wound dressing (abstract), comprising a first wound contact layer having a positive effect on the healing of the wound, and a second layer of greater hydrophilicity than the first layer ([0002-0006]; [0034-0036]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the second hydrophilic material of the second absorbent layer disclosed by Ambrosio to be more hydrophilic than the first absorbent layer, similar to that disclosed by Qin, in order to ensure that the exudate present in the first absorbent layer may pass into the second absorbent layer so as to increase time before the first absorbent layer becomes saturated, as suggested by Qin in paragraph [0006].  By delaying saturation of the first absorbent layer, maceration of the wound bed is prevented.

21.	Claims 12 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ambrosio, as applied to claim 2 above, in view of Haggstrom et al. (US PGPUB 2007/0078366).

22.	With regard to claim 12, while Ambrosio discloses that the hydrophobic material of the tissue-interface layer (223) is coarse on a tissue-facing side (a three-dimensional porous structure that provides a template for cell growth; [0036]; [0054-0056]), Ambrosio is silent in regard to the tissue-interface layer being non-adherent.

	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the tissue-interface layer disclosed by Ambrosio to be non-adherent, similar to that disclosed by Haggstrom, in order to utilize material that does not adhere to tissues in and around the wound bed, while still allowing for wound fluids of all kinds to pass through the material and into the dressing layers above, as suggested by Haggstrom in paragraph [0023].  Further, one having ordinary skill in the art would recognize that an adherent tissue-interface layer can lead to re-injury or tearing at the wound bed upon removal of the dressing.

23.	With regard to claims 16-18, while Ambrosio discloses that the tissue-interface layer (223) can act as a manifold formed of hydrophobic material including a plurality of interconnected pores defining a plurality of flow channels (234) adapted to distribute the liquid uniformly across the manifold (223; [0054]) positioned between the tissue site (221) and the first absorbent layer (225; Fig. 2) and adapted to separate the liquid from the tissue interface layer (223) and into the first absorbent layer (225; [0055-0056]), Ambrosio is silent in regard to a manifold adapted to be positioned between the tissue-interface layer and the first absorbent layer, the manifold being formed of a hydrophobic material and adapted to separate the liquid from the tissue-interface layer.
	However, Haggstrom discloses a dressing (100; Fig. 2; abstract) including porous, hydrophobic, tissue-interface layer (102) which is non-adherent ([0023]), a first absorbent layer (packing layer, 104), and a second absorbent layer (106), wherein the tissue-interface layer (102) and first absorbent layer (104) are adapted to separate the liquid from the tissue-interface layer and into the upper layers of the dressing (100; [0026-0030]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the dressing disclosed by Ambrosio, to utilize the existing hydrophobic tissue-.

Allowable Subject Matter
24.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Additionally, a Terminal Disclaimer over US 8,425,478 and US 10,245,186 is required in order to overcome the non-statutory double patenting rejection applied above.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to reasonably disclose or suggest, alone or in combination, a manifold that is adapted to migrate the liquid radially outward towards edges of the manifold.
	The unique combination of structure and limitations not disclosed or rendered obvious by Ambrosio imparts a novel and non-obvious function of the claimed invention, namely such a manifold (as claimed) reduces, restrains, or prevents liquids, such as exudate, that has been absorbed by either or both of the absorbent layers from contacting either or bother of the tissue interface layer or the tissue site - further assisting in the prevention of maceration at or near the tissue site. Additionally, such a manifold facilitates the migration of liquid radially outward toward the edges of the manifold so that the liquid is distributed more uniformly across either or both of the absorbent layers - resulting in the absorbent layers retaining more liquid even when reduced pressure is not being applied to the dressing, as noted in paragraphs [0047-0048] of applicant's specification, as originally filed.

Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hunt et al. (US PGPUB 2004/0030304) discloses an abdominal wound dressing.
	Evans et al. (US 2,682,873) discloses a general-purpose protective dressing.
	Karami et al. (US 5,167,613) discloses a composite vented wound dressing.
	Svedman et al. (US 5,176,663) discloses a dressing having pad with compressibility limiting elements.
	Gross (US 5,549,584) discloses an apparatus for removing fluid from a wound. 

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781